 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 JUSTIN L. LEE
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for Plaintiff
   United States of America
 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11 UNITED STATES OF AMERICA,                      CASE NO. 2:20-CR-00089-WBS
12                                 Plaintiff,     STIPULATION REGARDING EXCLUDABLE
                                                  TIME PERIODS UNDER SPEEDY TRIAL
13                          v.                    ACT; FINDINGS AND ORDER
14 RIGOBERTO GUERRA-SALCEDO, and                  DATE: May 10, 2021
   RAYMOND LEON RODRIGUEZ,                        TIME: 9:00 a.m.
15                                                COURT: Hon. William B. Shubb
                      Defendants.
16

17

18                                           STIPULATION

19        1.     By previous order, this matter was set for status on May 10, 2021.

20        2.     By this stipulation, defendants now move to continue the status conference

21 until August 16, 2021 at 9:30 a.m., and to exclude time between May 10, 2021, and August

22 16, 2021 at 9:30 a.m., under Local Code T4.

23        3.     The parties agree and stipulate, and request that the Court find the

24 following:

25               a)      The government has represented that the discovery associated with

26        this case includes investigative reports, photographs, and audio recordings. All of

27        this discovery has been either produced directly to counsel and/or made available

28        for inspection and copying.


     STIPULATION REGARDING EXCLUDABLE TIME         1
30   PERIODS UNDER SPEEDY TRIAL ACT
 1                b)      Counsel for defendants desire additional time review the discovery,

 2         conduct defense investigation, meet with their respective clients, and otherwise

 3         prepare for trial in this matter.

 4                c)      Counsel for defendants believe that failure to grant the above-

 5         requested continuance would deny them the reasonable time necessary for effective

 6         preparation, taking into account the exercise of due diligence.

 7                d)      The government does not object to the continuance.

 8                e)      Based on the above-stated findings, the ends of justice served by

 9         continuing the case as requested outweigh the interest of the public and the

10         defendant in a trial within the original date prescribed by the Speedy Trial Act.

11                f)      For the purpose of computing time under the Speedy Trial Act, 18

12         U.S.C. § 3161, et seq., within which trial must commence, the time period of May

13         10, 2021 to August 16, 2021 at 9:30 a.m., inclusive, is deemed excludable pursuant

14         to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it results from a

15         continuance granted by the Court at defendant’s request on the basis of the Court’s

16         finding that the ends of justice served by taking such action outweigh the best

17         interest of the public and the defendant in a speedy trial.

18         4.     Nothing in this stipulation and order shall preclude a finding that other

19 provisions of the Speedy Trial Act dictate that additional time periods are excludable from

20 the period within which a trial must commence.
21         IT IS SO STIPULATED.

22

23 Dated: May 5, 2021                                  PHILLIP A. TALBERT
                                                       Acting United States Attorney
24

25                                                     /s/ JUSTIN L. LEE
                                                       JUSTIN L. LEE
26                                                     Assistant United States Attorney
27

28
     Dated: May 5, 2021                                /s/ JONATHAN GONZALES
      STIPULATION REGARDING EXCLUDABLE TIME        2
30    PERIODS UNDER SPEEDY TRIAL ACT
                                                             JONATHAN GONZALES
 1                                                           Counsel for Defendant
                                                             Rigoberto Guerra-Salcedo
 2

 3
     Dated: May 5, 2021                                      /s/ PHIL COZENS
 4                                                           PHIL COZENS
                                                             Counsel for Defendant
 5                                                           Raymond Rodriguez
 6

 7                                        FINDINGS AND ORDER
 8          IT IS SO FOUND AND ORDERED. Moreover, the ongoing COVID-19 pandemic has led
 9 to the suspension of jury trials in this district since March 17, 2020, and the General Orders of this court
10 issued in connection with the pandemic allow for continuances and the exclusion of time under the

11 Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), with no further findings required. General Orders 611,

12 612, 617, and 618. Additionally, the April 16, 2020 Order of the Judicial Council of the Ninth Circuit

13 suspended the time limits of 18 U.S.C. § 3161(c) due to a judicial emergency in this district until May 2,

14 2021. See In re Approval of the Judicial Emergency Decl. in the E. Dist. of Cal., 956 F.3d 1175 (9th

15 Cir. Judicial Council 2020).

16

17          Dated: May 7, 2021
18

19

20
21

22

23

24

25

26
27

28

       STIPULATION REGARDING EXCLUDABLE TIME             3
30     PERIODS UNDER SPEEDY TRIAL ACT
